Citation Nr: 0806736	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraines.

2.  Entitlement to service connection for migraines.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin condition of the neck and arms.

4.  Entitlement to service connection for a skin condition of 
the neck and arms.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the Jackson, Mississippi, 
Regional Office (RO).

As discussed below, the applications to reopen the claims for 
migraines and skin condition will be granted and the issues 
of entitlement to service connection for each, along with 
entitlement to service connection for tinnitus are, addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC


FINDINGS OF FACT

1. The RO denied service connection for headaches and a 
fungus affecting the neck and arms in an October 1989 rating 
decision.

2.  The veteran did not appeal and the October 1989 rating 
decision was final one year later.

3.  Evidence associated with the claims file since the RO's 
final denial in October 1989 is new, and when considered with 
the previous evidence of record, relates to unestablished 
facts necessary to substantiate the claims and raises the 
reasonable possibility of substantiating the previously 
disallowed claims.

4.  The veteran experienced noise exposure in service.

5.  The veteran has been diagnosed with bilateral hearing 
loss that has been related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
October 1989 final rating decision, and the claim for service 
connection for headaches (migraines) is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  New and material evidence has been presented since the 
October 1989 final rating decision, and the claims for 
service connection for a fungus affecting the neck and arms 
(skin condition) is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Bilateral hearing loss was incurred in active-duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claims for entitlement to 
service connection for migraine headaches and a skin 
condition, previously adjudicated as a fungus affecting the 
neck and arms.

While an unappealed rating decision is final, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In a rating decision issued in October 1989, the RO denied 
the veteran's claims for headaches and for a fungus affecting 
his neck and arms.  The RO based the denial on the service 
medical records, which indicated treatment for headaches and 
for a skin condition but did not show any physical 
manifestations of either at separation.  No post-service 
medical records indicated current diagnoses of either 
condition.

Since that final rating decision, the veteran has submitted 
private medical records, which show treatment for both 
headaches and a skin condition affecting the neck and arms.  
In addition, regarding the skin condition, the veteran 
underwent a VA examination in January 2004 during which he 
was diagnosed as having tinea versicolor, tinea cruris, and 
tinea pedis.  While the examiner did not review the claims 
file, he concluded that the skin conditions were chronic and 
intermittent in nature.

The evidence received since the last final rating decision is 
both new and material.  The private medical records and the 
VA examination are new as they were not of record at the time 
of the last final disallowance.  These records are also 
material as they relate to an unestablished fact necessary 
for the veteran's claims of service connection, that of a 
current diagnosis.  As he has submitted evidence that is both 
new and material to each of the previously disallowed claims, 
the claims for service connection are reopened.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board finds, however, that there is no need to discuss 
the VCAA or the impact of the Kent decision as the matters of 
reopening this issues for de novo review are resolved in the 
veteran's favor.

Hearing Loss

The veteran claims that he has bilateral hearing loss as a 
result of noise exposure in service.  In order to prevail on 
the issue of service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service records indicate that he was an armor 
crewman and received decorations regarding excellency with 
several firearms.  Therefore, his claim of noise exposure in 
service are corroborated by his service records.

The Board finds that the veteran's hearing loss meets the 
pure tone criteria for impaired hearing for VA compensation 
purposes under 38 C.F.R. § 3.385 (2007).  On the authorized 
audiological evaluation in February 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
35
25
LEFT
25
25
40
40
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

The clinical assessment was that the veteran's hearing loss 
was at least as likely as not related to noise exposure in 
service in addition to noise exposure after separation.  As 
the veteran's hearing loss has been related to noise exposure 
in service, despite any other sources that may also have 
contributed, the claim for service connected is granted.

As stated above, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

In this case, the Board is granting in full the benefit 
sought on appeal regarding service connection for hearing 
loss.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for migraines is 
reopened.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a skin condition of 
the neck and arms is reopened.

Service connection for hearing loss is granted.


REMAND

Having found that the claims for service connection for 
migraine headaches and a skin condition should be reopened, 
the Board is of the opinion that a remand is needed as to 
those issues, as well as the issue of service connection for 
tinnitus.

Specifically, the veteran has not been issued a satisfactory 
letter outlining VA's duty to notify.  As such, a letter must 
be sent to appropriately notify him of what is required to 
support a claim for service connection.

Next, regarding the claim for service connection for a skin 
condition, the veteran's service medical records show 
treatment for tinea versicolor, which was also noted in the 
January 2004 VA examination.  The examiner did not have the 
claims file but concluded that the veteran's skin conditions 
were chronic and intermittent.  The examiner did not 
expressly state whether the chronic nature of the skin 
conditions existed since service or if the conditions were 
otherwise related to service.  As this must be determined 
prior to adjudication, an examiner should be asked to 
determine if there is such a nexus.

Moreover, regarding the claim for service connection for 
tinnitus, the veteran was seemingly diagnosed as having 
tinnitus at the February 2004 VA examination.  Based on the 
evidence of hearing loss and its relation to service as seen 
in that same examination report, the Board above granted the 
veteran's claim for service connection for hearing loss.  
However, as the examiner made no opinion as to whether the 
veteran's tinnitus was similarly related to noise exposure in 
service, this issue cannot be properly adjudicated by the 
Board at this time and an examiner should be asked to 
determine if there is such a nexus prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
from the VA Medical Centers in Tuscaloosa, 
Alabama and Jackson, Mississippi, for the 
period from May 2003 to the present.

2.  Issue the veteran a letter informing 
him of any information and evidence not of 
record (1) that is necessary to 
substantiate the now-opened claims for 
service connection; (2) that VA will seek 
to provide; (3) that the claimant is 
expected to provide; and (4) ask the 
claimant to provide any evidence in his 
possession that pertains to the claims in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Also include the notice requirements as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

3.  Ask the appropriate health care 
provider(s) to provide an opinion as to 
whether it is at least as likely as not 
that (1) the veteran's skin condition is 
related to similar complaints in service, 
(2) his headaches are related to 
complaints in-service, and (3) his 
tinnitus is related to noise exposure in 
service.  Should new examinations be 
required to determine the answer to the 
preceding questions, those should be 
undertaken.  A complete rationale of the 
provider's opinions regarding the issues 
must be included in the examination 
report.  Also the provider(s) must review 
the claims file in conjunction with 
rendering the opinions and state such a 
review in the examination report.

4.  Thereafter, readjudicate the claims on 
appeal and if any remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


